Name: Council Regulation (EEC) No 3508/80 of 22 December 1980 extending the term of validity of the arrangements applicable to trade with Malta beyond 31 December 1980
 Type: Regulation
 Subject Matter: European construction;  trade policy;  trade;  Europe
 Date Published: nan

 No L 367/86 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3508/80 of 22 December 1980 extending the term of validity of the arrangements applicable to trade with Malta beyond 31 December 1980 applies to trade with Malta under the association with that country should be extended so as to avoid the sudden disruption of certain traditional trade patterns , HAS ADOPTED THIS REGULATION : Article 1 The trade arrangements provided for in the Agree ­ ment establishing an association between the Euro ­ pean Economic Community and Malta, including the Protocol laying down certain provisions relating to this Agreement, and the Additional Protocol to that Agreement, shall remain applicable in the Com ­ munity until 30 June 1981 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Arti ­ cle 113 thereof, Having regard to the proposal from the Commis ­ sion, Whereas the provisions governing the first stage of the Agreement establishing an association between the European Economic Community and Malta ('), including the Protocol laying down certain provi ­ sions relating to the Agreement establishing an asso ­ ciation between the European Economic Commu ­ nity and Malta (2) and the Additional Protocol to the agreement establishing an association between the European Economic Community and Malta (3), expire on 31 December 1980 ; Whereas it has not been possible, within the time limit laid down, to hold negotiations to determine the trade arrangements with Malta after 31 Decem ­ ber 1980 ; Whereas, pending the completion of such negotia ­ tions, the arrangements which the Community Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the official Journal of the European Communities. It shall apply with effect from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1980. For the Council The President J. SANTER (') OJ No L 61 , 14.3 . 1971 , p . 2 . (2) OJ No L 111 , 28 . 4 . 1976, p . 3 . O OJ No L 304, 29 . 1 1 . 1977 , p. 2 .